UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1213



HERBERT WARREN LUX, JR.; PATSY JEAN LUX,

                                           Plaintiffs - Appellants,

          versus

COUNTY OF SPOTSYLVANIA; SPOTSYLVANIA COUNTY
BOARD OF SUPERVISORS, Ronnie B. Acors, Mary
Lee Carter, Jean W. Jones, B. Jerry Marcus,
Emmitt B. Marshal, Martha B. Mastin, James B.
Smith, L. Kimbal Payne, III, David Calbo,
Larry W. Davis and Michael B. O'Keefe; JOHN A.
GIBNEY, JR.; SPOTSWOOD CONSTRUCTION LOANS,
L.C.; KENNETH S. POTTER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-3)

Submitted:   May 1, 1997                      Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Herbert Warren Lux, Jr., Patsy Jean Lux, Appellants Pro Se. Robert
A. Dybing, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia; James
Joseph Burns, WILLIAMS, MULLEN, CHRISTIAN & DOBBINS, Richmond,
Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court's order denying

their motion for leave to proceed in forma pauperis in their Fed.

R. Civ. P. 60(b) action seeking to set aside on the basis of fraud
two district court orders. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal on
the reasoning of the district court. Lux v. Spotsylvania County,

No. CA-97-3 (E.D. Va. Feb. 11, 1997). Appellants' motion to expe-

dite is now moot and is dismissed for that reason. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3